                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  KENNETH EDWARD HOLLOWAY, III,

                 Plaintiff,

         v.                                                Case No. 17-cv-1288-JPG

  JOHN DOES #1-6, and UNITED STATES
  OF AMERICA,

                 Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

41) of Magistrate Judge Gilbert C. Sison recommending that the Court grant the motion to

dismiss or, in the alternative, motion for summary judgment filed by the defendant United States

of America (Doc. 34). Magistrate Judge Sison further ordered plaintiff Kenneth Edward

Holloway, III to show cause on or before November 7, 2019, why the Court should not dismiss

his claims against the John Doe defendants without prejudice for lack of prosecution. Holloway

has not objected to the Report and has not responded to the order to show cause.

       The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

       The Court has received no objection to the Report. The Court has reviewed the entire

file and finds that the Report is not clearly erroneous.
       Furthermore, the Court finds it appropriate to dismiss Holloway’s Bivens claims against

the John Doe defendants. The Court has discretion to dismiss claims for lack of prosecution.

Sroga v. Huberman, 722 F.3d 980, 982 (7th Cir. 2013). However, it should not do so

immediately after the first problem occurs and without exploring other potentially effective

options. Id. The plaintiff should also have warning that the Court is considering dismissal.

Id. Here, as set forth in the Report, Holloway had ample notice that he needed to identify the

John Doe defendants in order to prosecute this suit against them and that if he did not do so, the

Court could dismiss his claims against them. Nevertheless, he has not identified any of the John

Does and he has not explained this failure. In in light of Holloway’s persistent failure to

prosecute his claims against the John Doe defendants and his failure to respond to Magistrate

Judge Sison’s order to show cause why his claims against those defendants should not be

dismissed, it is appropriate to dismiss those claims for lack of prosecution pursuant to Federal

Rule of Civil Procedure 41(b) and the Court’s inherent authority to manage its docket. See In re

Bluestein & Co., 68 F.3d 1022, 1025 (7th Cir. 1995).

       For the foregoing reasons, the Court:

   •   ADOPTS the Report in its entirety (Doc. 41);

   •   GRANTS the motion of the United States to dismiss or, in the alternative, for summary
       judgment (Doc. 34);

   •   DISMISSES Holloway’s Bivens claim against the United States with prejudice;

   •   DISMISSES Holloway’s Federal Tort Claims Act claim against the United States
       without prejudice for failure to exhaust administrative remedies;

   •   DISMISSES Holloway’s Bivens claims against John Does #1-6 without prejudice for
       lack of prosecution;

   •   DENIES as moot Holloway’s motion for a status report (Doc. 40); and
  •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: December 11, 2019

                                        s/ J. Phil Gilbert
                                        J. PHIL GILBERT
                                        DISTRICT JUDGE
